 

Exhibit 10.2

INOGEN, INC.

2014 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the Inogen, Inc. 2014
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Stock Option Agreement (the “Agreement”), including the Notice of Stock Option
Grant (the “Notice of Grant”) and Terms and Conditions of Stock Option Grant,
attached hereto as Exhibit A.

NOTICE OF STOCK OPTION GRANT

Participant:

 

Address:

 

 

 

 

 

Participant has been granted an Option to purchase Common Stock of Inogen, Inc.
(the “Company”), subject to the terms and conditions of the Plan and this
Agreement, as follows:

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Number of Shares Granted

 

Exercise Price per Share

$

 

Total Exercise Price

$

 

Type of Option

 

Incentive Stock Option

 

 

Nonstatutory Stock Option

Term/Expiration Date

 

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

 

- 1 -

--------------------------------------------------------------------------------

 

[Twenty-five percent (25%) of the Shares subject to the Option shall vest on the
one (1) year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares subject to the Option shall vest each month thereafter on
the same day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month), subject to Participant
continuing to be a Service Provider through each such date.]  

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be a Service Provider.  Notwithstanding the
foregoing sentence, in no event may this Option be exercised after the
Term/Expiration Date as provided above and may be subject to earlier termination
as provided in Section 14(c) of the Plan.  

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement, including
exhibits hereto, all of which are made a part of this document.  Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Plan and Agreement.  Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions relating to the Plan and
Agreement.  Participant further agrees to notify the Company upon any change in
the residence address indicated below.

PARTICIPANT

 

INOGEN, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

Address:

 

 

 

 

 

 

 

 

 




 

- 2 -

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1.Grant of Option.  The Company hereby grants to the Participant named in the
Notice of Grant (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to all of
the terms and conditions in this Agreement and the Plan, which is incorporated
herein by reference.  Subject to Section 19(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).  However, if this Option is
intended to be an Incentive Stock Option, to the extent that it exceeds the
$100,000 rule of Code Section 422(d) it will be treated as a Nonstatutory Stock
Option (“NSO”).  Further, if for any reason this Option (or portion thereof)
will not qualify as an ISO, then, to the extent of such nonqualification, such
Option (or portion thereof) shall be regarded as a NSO granted under the
Plan.  In no event will the Administrator, the Company or any Parent or
Subsidiary or any of their respective employees or directors have any liability
to Participant (or any other person) due to the failure of the Option to qualify
for any reason as an ISO.

2.Vesting Schedule.  Except as provided in Section 3, the Option awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant.  Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

3.Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan.  If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4.Exercise of Option.  

(a)Right to Exercise.  This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

(b)Method of Exercise.  This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan.  The Exercise Notice will be completed by Participant
and delivered to the

 

- 3 -

--------------------------------------------------------------------------------

 

Company.  The Exercise Notice will be accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares together with any applicable tax
withholding.  This Option will be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price.  

5.Method of Payment.  Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a)cash;

(b)check;

(c)consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d)surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

6.Tax Obligations.  

(a)Withholding of Taxes.  Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment, social insurance, payroll and other taxes which the Company
determines must be withheld with respect to such Shares.  To the extent
determined appropriate by the Company in its discretion, it will have the right
(but not the obligation) to satisfy any tax withholding obligations by reducing
the number of Shares otherwise deliverable to Participant.  If Participant fails
to make satisfactory arrangements for the payment of any required tax
withholding obligations hereunder at the time of the Option exercise,
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver the Shares if such withholding amounts are not
delivered at the time of exercise.

(b)Notice of Disqualifying Disposition of ISO Shares.  If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition.  Participant agrees that Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
Participant.

(c)Code Section 409A.  Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a

 

- 4 -

--------------------------------------------------------------------------------

 

“Discount Option”) may be considered “deferred compensation.”  A Discount Option
may result in (i) income recognition by Participant prior to the exercise of the
option, (ii) an additional twenty percent (20%) federal income tax, and (iii)
potential penalty and interest charges.  The Discount Option may also result in
additional state income, penalty and interest charges to the
Participant.  Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share Exercise Price of this
Option equals or exceeds the Fair Market Value of a Share on the Date of Grant
in a later examination.  Participant agrees that if the IRS determines that the
Option was granted with a per Share Exercise Price that was less than the Fair
Market Value of a Share on the Date of Grant, Participant will be solely
responsible for Participant’s costs related to such a determination.

7.Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant.  After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

8.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

9.Address for Notices.  Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Inogen, Inc., 326 Bollay
Drive, Goleta, CA 93117, or at such other address as the Company may hereafter
designate in writing.

10.Non-Transferability of Option.  This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.  

11.Binding Agreement.  Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

- 5 -

--------------------------------------------------------------------------------

 

12.Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the purchase by, or issuance of Shares to, Participant (or his or
her estate) hereunder, such purchase or issuance will not occur unless and until
such listing, registration, qualification, rule compliance, consent or approval
will have been completed, effected or obtained free of any conditions not
acceptable to the Company.  The Company will make all reasonable efforts to meet
the requirements of any such state, federal or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange.  Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.

13.Plan Governs.  This Agreement is subject to all terms and provisions of the
Plan.  In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.  Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

14.Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

15.Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic
means.  Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

16.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17.Agreement Severable.  In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

18.Modifications to the Agreement.  This Agreement constitutes the entire
understanding of the parties on the subjects covered.  Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those

 

- 6 -

--------------------------------------------------------------------------------

 

contained herein.  Modifications to this Agreement or the Plan can be made only
in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection with the Option.

19.Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the
Plan.  Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.

20.Governing Law.  This Agreement will be governed by the laws of Delaware,
without giving effect to the conflict of law principles thereof.  For purposes
of litigating any dispute that arises under this Option or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation will be conducted in the courts
of  Santa Barbara County, California, or the federal courts for the United
States for the Central District of California, and no other courts, where this
Option is made and/or to be performed.

 

 

- 7 -

--------------------------------------------------------------------------------

 

EXHIBIT B

INOGEN, INC.

2014 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

Inogen, Inc.

326 Bollay Drive

Goleta, CA 93117

 

Attention:  Stock Administration

 

1.Exercise of Option.  Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Inogen, Inc. (the “Company”) under and pursuant
to the 2014 Equity Incentive Plan (the “Plan”) and the Stock Option Agreement
dated ________ (the “Agreement”).  The purchase price for the Shares will be
$_____________, as required by the Agreement.

2.Delivery of Payment.  Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

3.Representations of Purchaser.  Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.

4.Rights as Stockholder.  Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option.  The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.

5.Tax Consultation.  Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the
Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

 

- 1 -

--------------------------------------------------------------------------------

 

6.Entire Agreement; Governing Law.  The Plan and Agreement are incorporated
herein by reference.  This Exercise Notice, the Plan and the Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser.  This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

 

Submitted by:

 

Accepted by:

PURCHASER

 

INOGEN, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Its

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

 

 

- 2 -

--------------------------------------------------------------------------------

 

INOGEN, INC.

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Unless otherwise defined herein, the terms defined in the Inogen, Inc. 2014
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Agreement (the “Award Agreement”), which includes the
Notice of Restricted Stock Unit Grant (the “Notice of Grant”) and Terms and
Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A.

 

NOTICE OF RESTRICTED STOCK UNIT GRANT

Participant:

 

Address:

 

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

Grant Number

 

Date of Grant

 

Initial Vest Date

 

Number of Restricted Stock Units

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

[25% of the Restricted Stock Units will vest on the one (1) year anniversary of
the Vesting Commencement Date, and 1/16th of the Restricted Stock Units will
vest every three months thereafter on the same day of the month as the Vesting
Commencement Date, subject to Participant continuing to be a Service Provider
through each such date.]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.

 

By Participant’s signature and the signature of the representative of Inogen,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement,

 

- 1 -

--------------------------------------------------------------------------------

including the Terms and Conditions of Restricted Stock Unit Grant, attached
hereto as Exhibit A, all of which are made a part of this document.  Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement.  Participant further agrees to notify
the Company upon any change in the residence address indicated below.

 

PARTICIPANT

 

INOGEN, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

Residence Address:

 

 

 

 

 

 

 

 

 

 




 

- 2 -

--------------------------------------------------------------------------------

EXHIBIT A

I.TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1.Grant.  The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference.  Subject to Section 19(c) of the
Plan, in the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Award Agreement, the terms and conditions
of the Plan will prevail.

2.Company’s Obligation to Pay.  Each Restricted Stock Unit represents the right
to receive a Share on the date it vests.  Unless and until the Restricted Stock
Units will have vested in the manner set forth in Sections 3 or 4, Participant
will have no right to payment of any such Restricted Stock Units.  Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Units
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.  Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7.  Subject to the provisions of Section 4, such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within the period sixty (60) days following the vesting
date.  In no event will Participant be permitted, directly or indirectly, to
specify the taxable year of the payment of any Restricted Stock Units payable
under this Award Agreement.

3.Vesting Schedule.  Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of
Grant.  Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

4.Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan.  If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.  The payment of
Shares vesting pursuant to this Section 4 shall in all cases be paid at a time
or in a manner that is exempt from, or complies with, Section 409A.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under

 

- 3 -

--------------------------------------------------------------------------------

Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination as a
Service Provider, unless the Participant dies following his or her termination
as a Service Provider, in which case, the Restricted Stock Units will be paid in
Shares to the Participant’s estate as soon as practicable following his or her
death. It is the intent of this Award Agreement that it and all payments and
benefits hereunder be exempt from, or comply with, the requirements of Section
409A so that none of the Restricted Stock Units provided under this Award
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to be
so exempt or so comply.  Each payment payable under this Award Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).  For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

5.Forfeiture upon Termination of Status as a Service Provider.  Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.

6.Death of Participant.  Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate.  Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7.Tax Withholding.  Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment, social insurance, payroll and other taxes which the Company
determines must be withheld with respect to such Shares.  Prior to vesting
and/or settlement of the Restricted Stock Units, Participant will pay or make
adequate arrangements satisfactory to the Company and/or the Participant’s
employer (the “Employer”) to satisfy all withholding and payment obligations of
the Company and/or the Employer.  In this regard, Participant authorizes the
Company and/or the Employer to withhold all applicable tax withholding
obligations legally payable by Participant from his or her wages or other cash
compensation paid to Participant by the Company and/or the Employer or from
proceeds of the sale of Shares.  Alternatively, or in addition, if permissible
under applicable local law, the Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require Participant to satisfy such tax withholding obligation, in whole or in
part (without limitation) by (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (c) delivering to the Company already
vested and owned Shares having a Fair Market Value equal to the amount required

 

- 4 -

--------------------------------------------------------------------------------

to be withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld.  [Section 16 officers: To the extent determined
appropriate by the Administrator in its discretion, it will have the right (but
not the obligation) to satisfy any tax withholding obligations under the method
prescribed under Section 7(b) and, until determined otherwise by the
Administrator, this will be the method by which such tax withholding obligations
are satisfied.] [Non-Section 16 officers: To the extent determined appropriate
by the Administrator in its discretion, it will have the right (but not the
obligation) to satisfy any tax withholding obligations under the method
prescribed under Section 7(d) and, until determined otherwise by the
Administrator, this will be the method by which such tax withholding obligations
are satisfied.]  If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time any
applicable Restricted Stock Units otherwise are scheduled to vest pursuant to
Sections 3 or 4 or tax withholding obligations related to Restricted Stock Units
otherwise are due, Participant will permanently forfeit such Restricted Stock
Units and any right to receive Shares thereunder and the Restricted Stock Units
will be returned to the Company at no cost to the Company.

8.Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant.  After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10.Address for Notices.  Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Inogen, Inc., 326
Bollay Drive, Goleta, CA 93117, or at such other address as the Company may
hereafter designate in writing.

 

- 5 -

--------------------------------------------------------------------------------

11.Grant is Not Transferable.  Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

12.Binding Agreement.  Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

13.Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state, federal or foreign law or securities exchange
and to obtain any such consent or approval of any such governmental authority or
securities exchange.  

14.Plan Governs.  This Award Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.  Capitalized terms used and not defined in this Award
Agreement will have the meaning set forth in the Plan.

15.Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.

16.Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system

 

- 6 -

--------------------------------------------------------------------------------

established and maintained by the Company or another third party designated by
the Company.

17.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

18.Agreement Severable.  In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

19.Modifications to the Award Agreement.  This Award Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

20.Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

21.Governing Law.  This Award Agreement will be governed by the laws of
California without giving effect to the conflict of law principles thereof.  For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of California, and agree that such litigation will
be conducted in the courts of Santa Barbara County, California, or the federal
courts for the United States for the Central District of California, and no
other courts, where this Award of Restricted Stock Units is made and/or to be
performed.

 

 

- 7 -